 



Exhibit 10.1
SWIFT ENERGY COMPANY
EMPLOYEE STOCK PURCHASE PLAN
(Amended and Restated as of June 1, 2006)

 



--------------------------------------------------------------------------------



 



SWIFT ENERGY COMPANY
EMPLOYEE STOCK PURCHASE PLAN
(Amended and Restated as of June 1, 2006)
Table of Contents

                      Page   ARTICLE I — NATURE OF PLAN     1   ARTICLE II —
DEFINITIONS AND CONSTRUCTION     1  
2.1
  DEFINITIONS     1  
2.2
  WORD USAGE     2  
2.3
  CONSTRUCTION     3   ARTICLE III — ELIGIBILITY AND PARTICIPATION     3  
3.1
  ELIGIBILITY     3  
3.2
  ELECTION TO PARTICIPATE     3  
3.3
  WAIVER OF PARTICIPATION     3   ARTICLE IV — PAYROLL DEDUCTION AUTHORIZATION  
  3  
4.1
  PAYROLL DEDUCTIONS     3  
4.2
  WITHDRAWAL OF PAYROLL DEDUCTION ACCOUNT     4   ARTICLE V — PURCHASE OF STOCK
    4  
5.1
  GRANT OF OPPORTUNITY TO PURCHASE STOCK     4  
5.2
  LIMITATION ON STOCK     5  
5.3
  LIMITATIONS ON GRANTS     5  
5.4
  STOCK PRICE     6  
5.5
  PURCHASE OF STOCK     6  
5.6
  PAYMENT     8  
5.7
  TRANSFER OF SHARES     8  
5.8
  TRANSFER OF RIGHTS     8   ARTICLE VI — ADMINISTRATION COMMITTEE     8  
6.1
  APPOINTMENT OF COMMITTEE     8  
6.2
  POWERS OF THE ADMINISTRATION COMMITTEE     9  
6.3
  MANNER OF ACTION     10  
6.4
  AUTHORIZED REPRESENTATIVE     10  
6.5
  NONDISCRIMINATION     10  
6.6
  BOOKS AND RECORDS     10   ARTICLE VII — AMENDMENT AND TERMINATION     10  
7.1
  AMENDMENT     10  
7.2
  TERMINATION     10  
7.3
  NO ALTERATION OF RIGHTS     11   ARTICLE VIII — MISCELLANEOUS     11  
8.1
  EXECUTION OF RECEIPTS AND RELEASES     11  
8.2
  PLAN FUNDS     11  
8.3
  NO GUARANTEE OF INTERESTS     11  
8.4
  PAYMENT OF EXPENSES     11  
8.5
  EMPLOYER RECORDS     11  

i



--------------------------------------------------------------------------------



 



                      Page  
8.6
  INTERPRETATIONS AND ADJUSTMENTS     11  
8.7
  UNIFORM RULES     11  
8.8
  NO RIGHTS IMPLIED     12  
8.9
  INFORMATION     12  
8.10
  NO LIABILITY OF EMPLOYER     12  
8.11
  EMPLOYER ACTION     12  
8.12
  SEVERABILITY     12  
8.13
  NOTICE     12  
8.14
  WAIVER OF NOTICE     12  
8.15
  SUCCESSORS     12  
8.16
  HEADINGS     12  
8.17
  LAW     12  
8.18
  NO LIABILITY FOR GOOD FAITH DETERMINATIONS     13   ARTICLE IX — ADOPTION OF
PLAN BY PARTICIPATING EMPLOYERS     13  
9.1
  PARTICIPATING EMPLOYERS     13  
9.2
  APPLICATION OF PLAN PROVISIONS     13  
9.3
  POWERS EXERCISABLE ONLY BY SWIFT ENERGY COMPANY     13  

ii



--------------------------------------------------------------------------------



 



SWIFT ENERGY COMPANY
EMPLOYEE STOCK PURCHASE PLAN
(Amended and Restated as of June 1, 2006)
ARTICLE I — NATURE OF PLAN
     This employee stock purchase plan is hereby established for the purpose of
providing all employees of Swift Energy Company, a Texas corporation, and its
adopting subsidiary or subsidiaries, if any, with the opportunity to acquire a
proprietary interest in the Company, thereby increasing their interest in their
Employer’s welfare, and encouraging them to remain in the employ of their
Employer.
ARTICLE II — DEFINITIONS AND CONSTRUCTION

2.1   DEFINITIONS. For the purpose of this Plan, the following definitions shall
apply unless the context requires otherwise:

  (a)   ADMINISTRATION COMMITTEE shall mean the Plan Administration Committee as
from time to time constituted pursuant to Section 6.1.     (b)   BOARD OF
DIRECTORS shall mean the Board of Directors of the Company unless otherwise
indicated or the context otherwise requires.     (c)   CODE shall mean the
Internal Revenue Code of 1986, as amended.     (d)   COMPANY shall mean Swift
Energy Company, a Texas corporation, or any successor thereto which shall adopt
this Plan.     (e)   COMPENSATION shall mean an Employee’s base salary or wages
received for personal services rendered to the Employer as an Employee which are
actually paid during the Plan Year and which are subject to withholding for
Federal income tax purposes, plus amounts excluded from the gross income of an
Employee under sections 125, 402(a)(8), 402(h)(1)(B), or 403(b) of the Code.
Compensation shall not include commissions based on sales, bonuses, or overtime
pay.     (f)   EFFECTIVE DATE shall mean June 1, 2006. The Plan has been
approved by the shareholders of the Company and adopted by the Board of
Directors, and the stock to be sold hereunder was properly registered under
federal securities law.     (g)   EMPLOYEE shall mean any person who, on or
after the Effective Date, is in the employ of the Employer and whose wages
therefrom are subject to withholding for purposes of Federal income taxes and
the Federal Insurance Contributions Act; provided, however, that Employee shall
not include any person who customarily works less than one thousand (1000) hours
per year.

1



--------------------------------------------------------------------------------



 



  (h)   EMPLOYER shall mean the Company and each Participating Employer, if any.
    (i)   OFFERING PERIOD shall mean that period to be determined by the
Administration Committee beginning on the date the Employees are offered the
opportunity to purchase Stock hereunder, during which each eligible Employee
shall determine whether and to what extent he desires to participate by
authorizing payroll deductions. Until changed by the Administration Committee in
its sole and absolute discretion, a new Offering Period shall begin on the first
day of each Plan Year and shall end on the last day of such Plan Year.     (j)  
PARTICIPANT shall mean an Employee or former Employee who has been offered the
opportunity to purchase Stock hereunder and who has elected to participate
herein by authorizing payroll deductions.     (k)   PARTICIPATING EMPLOYER shall
mean a corporation, partnership or other trade or business which has adopted
this Plan pursuant to Article IX for its own Employees.     (l)   PAYROLL
DEDUCTION ACCOUNT shall mean that separate account maintained hereunder to
record the amount of a Participant’s Compensation that has been withheld
hereunder.     (m)   PAYROLL DEDUCTION PERIOD shall mean that period beginning
on the first day of each Plan Year and ending on the earlier of:

  (i)   The latest date for which a Participant receives his last paycheck from
the Employer after his employment with the Employer terminates; or     (ii)  
The last day of the Plan Year.

  (n)   PLAN shall mean the Swift Energy Company Employee Stock Purchase Plan,
as embodied herein and as amended from time to time.     (o)   PLAN YEAR shall
mean, with respect to the first Plan Year under this Plan, as amended and
restated on June 1, 2006, the seven (7) calendar months beginning on the
Effective Date and ending on December 31, 2006; thereafter, it shall mean the
twelve (12) calendar months, beginning on January 1 and ending on December 31 of
each year.     (p)   STOCK shall mean the common stock, par value $.01 per
share, of the Company.

2.2   WORD USAGE. Except when otherwise indicated by the context, any masculine
terminology used herein also includes the feminine and neuter, and vice versa,
and the singular shall also include the plural, and vice versa. The words
“hereof,”

2



--------------------------------------------------------------------------------



 



    “herein” and “hereunder,” and other similar compounds of the word “here”
shall mean and refer to the entire Plan and not to any particular provision or
section. All references to Sections or Articles shall mean and refer to Sections
and Articles contained in this Plan unless otherwise indicated.   2.3  
CONSTRUCTION. It is the intention of the Company that the Plan be qualified as
an employee stock purchase plan under the provisions of section 423 of the Code,
and all provisions shall be construed to that result. Moreover, the provisions
of the Plan shall apply only to an Employee who is in the employ of the Employer
on or after the Effective Date.

ARTICLE III — ELIGIBILITY AND PARTICIPATION

3.1   ELIGIBILITY. Each Employee who has attained age twenty-one (21) and who is
an Employee as of the first business day of a given Offering Period shall be
eligible to participate in such Offering Period under the Plan.   3.2   ELECTION
TO PARTICIPATE. Any Employee who is eligible to participate herein may become a
Participant only by filing a written election to participate with the
Administration Committee that authorizes payroll deductions during the Offering
Period under Section 4.1. An Employee may elect to participate for less than the
maximum number of shares which he has been offered the opportunity to purchase
by authorizing a payroll deduction under Section 4.1 of a percentage of
Compensation less than the percentage determined by the Board of Directors under
Section 5.1(b).   3.3   WAIVER OF PARTICIPATION. An Employee who is otherwise
eligible to participate herein may waive his right to participate for any
Offering Period by declining to authorize a payroll deduction. Such declination
must be filed in writing with the Administration Committee in the time and
manner specified thereby. The filing of a written declination shall result in
the Employee’s waiver of participation for only the Offering Period to which it
relates and shall be irrevocable with respect to such Offering Period. Except as
otherwise provided in this Section, an Employee’s waiver of participation for a
specified Offering Period shall not, in and of itself, adversely impact the
right of such Employee to participate in the Plan during any subsequent Offering
Periods except those Offering Periods with respect to which he files additional
written declinations with the Administration Committee in accordance with the
provisions of this Section. Failure to timely authorize payroll deductions for
an Offering Period shall not be treated as if the Participant declined in
writing to authorize such deductions, but shall instead be treated as a zero
percent (0%) election under Section 4.1.

ARTICLE IV — PAYROLL DEDUCTION AUTHORIZATION

4.1   PAYROLL DEDUCTIONS. Each Employee who is eligible and elects, pursuant to
Article III, prior to the beginning of a Payroll Deduction Period to participate
herein shall authorize the making of payroll deductions to fund the purchase of

3



--------------------------------------------------------------------------------



 



    the Stock he has agreed to purchase hereunder. Deductions shall be made
pro-rata at the regular payroll periods applicable to the Participant during the
Payroll Deduction Period and shall be credited to the Participant’s Payroll
Deduction Account.

  (a)   Amount of Payroll Deductions. A Participant may authorize payroll
deductions in an amount of either (i) zero percent (0%) or (ii) not less than
one percent (1%) nor more than ten percent (10%) (in multiples of one percent
(1%)) of his Compensation for the Plan Year. A Participant who authorizes a
payroll deduction of zero percent (0%) shall not be deemed to have waived
participation pursuant to Section 3.3.     (b)   Change in Authorization. A
Participant may not vary the amount of his payroll deduction for any Payroll
Deduction Period; provided, however, that notwithstanding the foregoing, he may
(i) elect to stop his payroll deductions effective with the first payroll
occurring thirty (30) days after the Administration Committee’s receipt of his
written election to stop his payroll deductions and (ii) with at least thirty
(30) days advance written notice to the Administration Committee, elect to
decrease his payroll deduction rate, within the limits specified in subsection
(a) of this Section, effective on the first (1st) day of the calendar quarter
next following the date of his notice. A Participant’s election to stop his
payroll deductions shall be treated as a waiver of participation under
Section 3.3 for the Offering Period in which the cessation occurs. A
Participant’s election to decrease his payroll deduction rate to zero percent
(0%) shall not be deemed to be a waiver of participation pursuant to
Section 3.3.

4.2   WITHDRAWAL OF PAYROLL DEDUCTION ACCOUNT. Notwithstanding anything
contained herein to the contrary, any amounts remaining credited to a
Participant’s Payroll Deduction Account on the last day of the Plan Year, after
taking into account the amount of Stock purchased by the Participant, shall be
refunded to the Participant in cash.

ARTICLE V — PURCHASE OF STOCK

5.1   GRANT OF OPPORTUNITY TO PURCHASE STOCK. Each Offering Period during the
term of the Plan, unless the Board of Directors determines otherwise, the
Administration Committee shall make an offering under which all Employees
eligible to participate in the Plan pursuant to Section 3.1 are granted the
opportunity to purchase Stock.

  (a)   Date of Grant. All grants made hereunder shall be deemed to have been
made on the same date, which date shall be the first day of the Offering Period.
    (b)   Amount of Grant. Each Employee who is eligible to participate herein
shall be granted an opportunity to purchase up to that number of whole

4



--------------------------------------------------------------------------------



 



      shares of Stock which could be purchased at the price determined in
accordance with Section 5.4, with an amount equal to such percentage, not to
exceed ten percent (10%), as the Board of Directors determines, of an Employee’s
Compensation which Participant has chosen to add to his Payroll Deduction
Account for the Plan Year beginning coincident with the Offering Period.

5.2   LIMITATION ON STOCK. No more than 500,000 shares of Stock may be purchased
by Participants hereunder. Either authorized and unissued shares or issued
shares heretofore or hereafter reacquired by the Employer may be made subject to
purchase under the Plan, in the sole and absolute discretion of the
Administration Committee. Further, if for any reason any purchase of Stock under
the Plan is not consummated, shares subject to such purchase agreement may be
subjected to a new purchase agreement under the Plan.       Notwithstanding the
foregoing provision, if the shares of Stock subject to purchase hereunder are
increased, decreased, changed into, or exchanged for a different number or kind
of shares or securities of the Company through reorganization, merger,
recapitalization, reclassification, stock split-up or similar event, an
appropriate and proportionate adjustment shall be made in the number and kind of
shares as to which purchases are or may be made hereunder. A corresponding
adjustment changing the number or kind of shares allocated to unpurchased Stock
shall likewise be made. Any such adjustment, however, in the Stock shall be made
without change in the total price applicable to the portion of the Stock
purchased hereunder which has not been fully paid for, but with a corresponding
adjustment, if appropriate, in the price for each share of Stock.       Further,
if the Company is reorganized, merged or consolidated with another corporation
while Stock is subject to a purchase agreement under the Plan, or, solely for
purposes of (ii) below, if the Company is dissolved or liquidated, the Company
shall either (i) substitute for such shares an appropriate number of shares of
each class of stock or other securities of the reorganized or merged or
consolidated corporation which were distributed to the shareholders of the
Company with respect to such shares, or (ii) permit each Participant to
immediately complete making payment for the Stock he agreed to purchase, without
regard to the payroll deduction provisions provided for in Article IV, by making
a cash contribution to his Payroll Deduction Account during the thirty day
period next preceding the effective date of any such reorganization, merger or
consolidation or of any dissolution or liquidation of the Company.   5.3  
LIMITATIONS ON GRANTS. Notwithstanding any provision contained herein to the
contrary,

  (a)   No Employee shall be given the opportunity to purchase Stock hereunder
if, immediately following the grant of the right to purchase Stock hereunder,
such Employee owns Stock, including, for the purposes of this Section 5.3(a),
the Stock he has been granted the opportunity to purchase

5



--------------------------------------------------------------------------------



 



      under the Plan, possessing five percent (5%) or more of the total combined
voting power or value of all classes of stock of the Company or any parent or
subsidiary thereof, computed in accordance with section 423(b)(3) of the Code,
and     (b)   No Employee shall be granted the opportunity to purchase Stock
hereunder which permits his rights to purchase Stock under this Plan and under
all other employee stock purchase plans of the Employer or any corporation which
is the parent or a subsidiary company of the Employer to accrue at a rate which
exceeds $25,000 (or such other rate as may be prescribed from time to time by
the Code) of the fair market value of Stock (determined as of the first day of
the Offering Period) for each calendar year in which such Employee is
participating hereunder, in accordance with the provisions of section 423(b)(8)
of the Code.

5.4   STOCK PRICE. A Participant may acquire Stock hereunder at a cost of
eighty-five percent (85%) of the lower of (i) the fair market value of the Stock
on the first day of the Plan Year or (ii) the fair market value of the Stock on
the last day of the Plan Year.       For the purposes of this Section, the fair
market value of the Stock on any given date shall be the closing price of such
Stock as reported by the New York Stock Exchange, or reported on such other
national exchange as it may, from time to time, be reported on, on such date (or
if there shall be no trading on such date, then on the first previous date on
which there is such trading).   5.5   PURCHASE OF STOCK. The purchase of Stock
hereunder by a Participant may be accomplished in accordance with the following:

  (a)   By Participant While Employed. At any time during the Plan Year, a
Participant, only if allowed by the Administration Committee in its sole
discretion and subject to such terms and conditions as it may in its sole
discretion impose, may elect to purchase that amount of Stock that he has been
given the opportunity to purchase hereunder, by delivering written notice of his
election to purchase such Stock hereunder and his payroll deduction
authorization to the Administration Committee or its agent, in such form and in
such manner as the Administration Committee shall prescribe, as described in
Section 4.1. If a Participant elects to purchase only a part of the Stock that
he has been given the opportunity to purchase, the remainder of his grant shall
continue to the end of the Plan Year and be exercised as provided in the next
paragraph. If a Participant files a written notice of election not to purchase
with the Administration Committee, the balance credited to his Payroll Deduction
Account shall be paid to him in cash, and he shall not be entitled to
participate again in the Plan for the remainder of the Plan Year.

6



--------------------------------------------------------------------------------



 



      If, on the last day of the Plan Year, a Participant has not made his
election to purchase, in whole or in part, and has not filed a written notice of
election not to purchase with the Administration Committee, such Participant
shall be deemed to have elected to purchase the amount of Stock which he can
purchase with the money in his Payroll Deduction Account on such last date.    
    The balance credited to a Participant Payroll Deduction Account, after
paying for his Stock, shall be paid to him in cash; provided, however, that if
such a balance occurs during an Offering Period, it shall be carried over during
the Offering Period and be credited to the Participant’s Payroll Deduction
Account as if contributed during that Offering Period.     (b)   By Participant
After Termination of Employment. If a Participant’s employment with the Employer
terminates for any reason other than death, disability, or retirement, his right
to purchase Stock hereunder shall immediately terminate and become void, and the
amount credited to such Participant’s Payroll Deduction Account shall be paid to
him in cash.     (c)   By a Retired or Disabled Participant. If a Participant’s
employment with the Employer terminates on account of the Participant’s
disability or retirement, such Participant shall have the right to complete
paying for the Stock he agreed to purchase by making a cash contribution to his
Payroll Deduction Account during the period beginning on the date his employment
terminates and ending ninety (90) days following such date. In the event that
such a contribution is not made, the Participant’s right to purchase Stock
hereunder shall immediately terminate and become void, and the amount credited
to such Participant’s Payroll Deduction Account shall be paid to him in cash.  
      For purposes of this Section, a Participant shall be considered disabled
if, in the sole discretion of the Administration Committee, he is unable by
reason of physical or mental impairment to perform the usual and customary
duties of his employment.         For purposes of this Section, a Participant
shall be considered to have retired if his employment with the Employer
terminates by reason of his retirement and with the consent of the Employer.    
(d)   By a Participant’s Representative. In the event a Participant’s employment
with the Employer terminates on account of the death of the Participant, his
heirs, legatees, distributees or personal representatives shall have the right
to complete paying for the Stock he agreed to purchase by making a cash
contribution to his Payroll Deduction Account during the period beginning on the
date of his death and ending ninety (90) days following his date of death. In
the event that such a contribution is not made, the right to purchase Stock
hereunder shall immediately

7



--------------------------------------------------------------------------------



 



      terminate and become void, and the amount credited to such Participant’s
Payroll Deduction Account shall be paid to his heirs, legatees, distributees or
personal representatives in cash.         Notwithstanding anything to the
contrary herein, in no event shall Stock be purchasable hereunder after the
expiration of 27 months from the date such Stock first become purchasable under
the terms of this Plan.

5.6   PAYMENT. Upon the election to participate herein, and agreement to
purchase shares hereunder, the shares of Stock shall be paid for in full by the
making of payroll deductions and, at the end of the Plan Year, the transfer of
the purchase price from the amount credited to the Participant’s Payroll
Deduction Account to an account of the Employer. Any balance credited to such
Participant’s Payroll Deduction Account in excess of the purchase price at the
end of the Plan Year shall be paid to him in cash. If for any reason, the
balance credited to the Participant’s Payroll Deduction Account at the end of
the Plan Year is not sufficient to pay for the Stock purchased, the Participant,
his legatees, or distributees may, at such time and in such manner as the
Administration Committee shall prescribe, contribute cash hereunder, which shall
be credited to his Payroll Deduction Account in order to pay for the full number
of shares for which the Participant has elected to participate, or the
Participant, his personal representative heirs, legatees or distributees may
purchase that part of the number of full shares which the balance credited to
the Participant’s Payroll Deduction Account is sufficient to purchase and shall
receive the balance credited to such account and not used to purchase Stock in
cash.   5.7   TRANSFER OF SHARES. The shares of the Stock purchased by a
Participant hereunder shall be issued or transferred to him on the books of the
Company on the last day of the Plan Year in which he made the purchase. Stock
certificates shall be delivered to the Participant at such time. Until such
time, the Participant shall have none of the rights and privileges of a
stockholder in the Company with respect to shares of Stock purchased hereunder.
Notwithstanding anything to the contrary herein, the Employer shall not be
obligated to issue Stock hereunder if, in the opinion of counsel for the
Company, such issuance would constitute a violation of Federal or state
securities laws.   5.8   TRANSFER OF RIGHTS. No rights granted under the Plan
may be transferred except by will or the laws of descent and distribution and,
during the lifetime of the Participant to whom granted, may be exercised only by
such Participant.

ARTICLE VI — ADMINISTRATION COMMITTEE

6.1   APPOINTMENT OF COMMITTEE. The Company shall appoint an Administration
Committee comprised of not less than two members to administer the Plan. The
members of such committee shall be the members of the Compensation Committee of
the Board of Directors, none of whom may be Employees of the Company.

8



--------------------------------------------------------------------------------



 



  (a)   Interested Member. Notwithstanding anything contained herein to the
contrary, no member of the Administration Committee shall be eligible to
participate in the Plan at any time during his term as a member of the
Administration Committee.     (b)   Term. Each member of the Administration
Committee shall serve until his successor is appointed. Any member of the
Administration Committee may be removed at any time by the Board of Directors,
with or without cause, which shall have the power to fill any vacancy which may
occur. A committee member may resign upon thirty (30) days’ written notice to
the Company.     (c)   Compensation. The members of the Administration Committee
shall serve without compensation for services as such, but the Company shall pay
all expenses of the Administration Committee.

6.2   POWERS OF THE ADMINISTRATION COMMITTEE. The Administration Committee shall
have the following powers and duties:

  (a)   To direct the administration of the Plan in accordance with the
provisions herein set forth;     (b)   To adopt rules of procedure and
regulations necessary for the administration of the Plan provided the rules are
not inconsistent with the terms of the Plan;     (c)   To determine all
questions with regard to rights of Employees and Participants under the Plan,
including, but not limited to, rights of eligibility of an Employee to
participate in the Plan and the amount of Stock that a Participant is offered
the opportunity to purchase;     (d)   To enforce the terms of the Plan and the
rules and regulations it adopts;     (e)   To direct the distribution of the
shares of Stock purchased hereunder;     (f)   To furnish the Employer with
information which the Employer may require for tax or other purposes;     (g)  
To engage the service of counsel (who may, if appropriate, be counsel for the
Employer) and agents whom it may deem advisable to assist it with the
performance of its duties;     (h)   To prescribe procedures to be followed by
Participants in electing to participate herein;     (i)   To receive from each
Employer and from Employees such information as shall be necessary for the
proper administration of the Plan;

9



--------------------------------------------------------------------------------



 



  (j)   To maintain, or cause to be maintained, separate Accounts in the name of
each Participant to reflect the Participant’s Payroll Deduction Account under
the Plan;     (k)   To select a secretary, who need not be a member of the
Administration Committee; and     (l)   To interpret and construe the Plan.

6.3   MANNER OF ACTION. The decision of a majority of the members of the
Administration Committee appointed and qualified shall control. In case of a
vacancy in the membership of the Administration Committee, the remaining members
of the Committee may exercise any and all of the powers, authorities, duties,
and discretions conferred upon the Administration Committee pending the filling
of the vacancy. The Administration Committee may, but need not, call or hold
formal meetings. Any decisions made or action taken pursuant to written approval
of a majority of the then members shall be sufficient. The Administration
Committee shall maintain adequate records of its decisions.   6.4   AUTHORIZED
REPRESENTATIVE. The Administration Committee may authorize any one of its
members, or its secretary, to sign on its behalf any notices, directions,
applications, certificates, consents, approvals, waivers, letters, or other
documents.   6.5   NONDISCRIMINATION. The Administration Committee shall
administer the Plan in a uniform, nondiscriminatory manner.   6.6   BOOKS AND
RECORDS. The Administration Committee shall maintain, or cause to be maintained,
records which will adequately disclose at all times the number of shares that
are subject to a purchase agreement hereunder, and the Employees who are
purchasing such Stock. The books, forms, and methods of accounting shall be the
responsibility of the Administration Committee.

ARTICLE VII — AMENDMENT AND TERMINATION

7.1   AMENDMENT. The Company shall have the right at any time to amend the Plan
in any manner it deems necessary or advisable to qualify the Plan under the
provisions of section 423 of the Code and to amend the Plan in any other manner;
provided, however, that no amendment to the Plan which alters the aggregate
number of shares of Stock which may be sold hereunder or which alters the
classification of employees which are eligible to participate hereunder shall
become effective unless such amendment is approved by the shareholders of the
Company within twelve (12) months before or after the date such amendment is
adopted by the Board of Directors.   7.2   TERMINATION. The Company shall have
the right to terminate the Plan at any time. Further, no offering shall be made
hereunder after any day upon which Participants elect to participate herein for
a number of shares equal to or greater

10



--------------------------------------------------------------------------------



 



    than the number of shares remaining available for purchase. If the number of
shares for which Participants elect to participate shall be greater than the
shares remaining available, the shares available shall at the end of the
Offering Period be allocated among such Participants pro-rata on the basis of
the number of shares for which each has elected to participate.   7.3   NO
ALTERATION OF RIGHTS. Notwithstanding the foregoing provisions of this Article,
the Company shall not amend or terminate the Plan in any manner which shall
retroactively affect or impair any Participant’s rights heretofore granted under
the Plan.

ARTICLE VIII — MISCELLANEOUS

8.1   EXECUTION OF RECEIPTS AND RELEASES. Any payment or any issuance or
transfer of shares of Stock to any Participant, or to his legal representative,
heir, legatee or distributee, in accordance with the provisions of the Plan,
shall to the extent thereof be in full satisfaction of all claims hereunder
against the Plan. The Administration Committee may require such Participant,
legal representative, heir, legatee or distributee, as a condition precedent to
such payment, to execute a receipt and release therefor in such form as it shall
determine.   8.2   PLAN FUNDS. All amounts held by the Employer in Payroll
Deduction Accounts under the Plan may be used for any corporate purpose of the
Employer, and shall be considered part of the general assets of the Employer.  
8.3   NO GUARANTEE OF INTERESTS. Neither the Administration Committee nor the
Employer guarantee the Stock from loss or depreciation.   8.4   PAYMENT OF
EXPENSES. All expenses incident to the administration, termination, or
protection of the Plan, including, but not limited to, legal and accounting
fees, shall be paid by the Employer.   8.5   EMPLOYER RECORDS . Records of the
Employer as to an Employee’s or Participant’s period of employment, termination
of employment and the reason therefor, leaves of absence, reemployment, and
Compensation will be conclusive on all persons, unless determined to be
incorrect.   8.6   INTERPRETATIONS AND ADJUSTMENTS. To the extent permitted by
law, an interpretation of the Plan and a decision on any matter within the
Administration Committee’s discretion made in good faith is binding on all
persons. A misstatement or other mistake of fact shall be corrected when it
becomes known and the person responsible shall make such adjustment on account
thereof as he considers equitable and practicable.   8.7   UNIFORM RULES. In the
administration of the Plan, uniform rules will be applied to all Participants
similarly situated.

11



--------------------------------------------------------------------------------



 



8.8   NO RIGHTS IMPLIED. Nothing contained in this Plan or any modification or
amendment to the Plan or in the creation of any Account, or the execution of any
participation election form, or the issuance of any shares of Stock, shall give
any Employee or Participant any right to continue employment, any legal or
equitable right against the Employer or any officer, director, or Employee of
the Employer, except as expressly provided by the Plan.   8.9   INFORMATION. The
Employer shall, upon request or as may be specifically required hereunder,
furnish or cause to be furnished, all of the information or documentation which
is necessary or required by the Administration Committee to perform its duties
and functions under the Plan. The Employer’s records as to the current
information the Employer furnishes to the Administration Committee shall be
conclusive as to all persons.   8.10   NO LIABILITY OF EMPLOYER. The Employer
assumes no obligation or responsibility to any of the Employees, Participants,
or personal representatives, heirs, legatees or distributees for any act of, or
failure to act, on the part of the Administration Committee.   8.11   EMPLOYER
ACTION. Any action required of the Employer shall be by resolution of its board
of directors or by a person authorized to act by Board resolution.   8.12  
SEVERABILITY. In the event any provision of the Plan shall be held to be illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Plan, but shall be fully severable and the Plan
shall be construed and enforced as if the illegal or invalid provision had never
been included herein.   8.13   NOTICE . Any notice required to be given herein
by the Employer or the Administration Committee shall be deemed delivered, when
(a) personally delivered, or (b) placed in the United States mails, in an
envelope addressed to the last known address of the person to whom the notice is
given.   8.14   WAIVER OF NOTICE. Any person entitled to notice under the Plan
may waive the notice.   8.15   SUCCESSORS. The Plan shall be binding upon all
persons entitled to purchase Stock under the Plan, their respective heirs,
legatees, and legal representatives upon the Employer, its successors and
assigns, and upon the Administration Committee, and their successors.   8.16  
HEADINGS. The titles and headings of Articles and Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.   8.17   LAW. All questions arising with respect to the
provisions of this Agreement shall be determined by application of the laws of
the State of Texas except to the

12



--------------------------------------------------------------------------------



 



    extent Texas law is preempted by Federal statute. The obligation of the
Employer to sell and deliver Stock under the Plan is subject to applicable laws
and to the approval of any governmental authority required in connection with
the authorization, issuance, sale or delivery of such Stock.

8.18   NO LIABILITY FOR GOOD FAITH DETERMINATIONS. Neither the members of the
Board of Directors nor any member of the Administration Committee (nor their
delegates) shall be liable for any act, omission, or determination taken or made
in good faith with respect to the Plan or any right to purchase shares of Stock
granted under it, and members of the Board of Directors and the Administration
Committee (and their delegatees) shall be entitled to indemnification and
reimbursement by the Employer in respect of any claim, loss, damage, or expense
(including attorneys’ fees, the costs of settling any suit, provided such
settlement is approved by independent legal counsel selected by the Company, and
amounts paid in satisfaction of a judgment, except a judgment based on a finding
of bad faith) arising therefrom to the full extent permitted by law and under
any directors and officers liability or similar insurance coverage that may from
time to time be in effect.

ARTICLE IX — ADOPTION OF PLAN BY PARTICIPATING EMPLOYERS

9.1   PARTICIPATING EMPLOYERS. This Plan shall constitute the employee stock
purchase plan of each Participating Employer which shall adopt this Plan as its
own employees’ employee stock purchase plan, effective with respect to each such
Participating Employer upon the adoption thereof by (1) official action of its
board of directors, or by other similar action, (2) execution of an instrument
making such Participating Employer a signatory to this Plan, and (3) by
obtaining the consent of the Board of Directors; provided, however, that the
granting or withholding of consent to the Participating Employer’s participation
by the Company shall be within the sole discretion of the Board of Directors.  
9.2   APPLICATION OF PLAN PROVISIONS. Except as provided in Section 9.3, the
provisions of this Plan shall be applied separately to each Participating
Employer and its employees exactly as if each such Participating Employer
adopting the Plan was the sole and only employer which is a party hereto. Except
in Section 9.1 and as provided in Section 9.3, the word “Employer,” wherever
used herein, shall be deemed to refer only to the particular employer separately
insofar as that employer and its employees are concerned, and likewise the words
“Employee,” “Employees,” “Participant” and “Participants” shall be deemed to
refer solely to the employees of that particular employer, or such of them as
may become Participants, as if their employer were the sole and only employer
which is a party hereto.   9.3   POWERS EXERCISABLE ONLY BY SWIFT ENERGY
COMPANY. Only the Board of Directors shall be authorized to appoint the members
of the Administration Committee, which shall perform the functions set forth in
this Plan

13



--------------------------------------------------------------------------------



 



    as the Administration Committee for the entire Plan, including portions
attributable to Participants employed by Participating Employers.

     IN WITNESS WHEREOF, this Agreement has been executed effective the ___day
of ___, 2006.

                          SWIFT ENERGY COMPANY    
 
               
 
      By:        
 
               
 
      Name:        
 
               
ATTEST:
      Title:        
 
               
 
                                 
Secretary
               

14



--------------------------------------------------------------------------------



 



SWIFT ENERGY COMPANY
Employee Stock Purchase Plan
(ESPP)
PARTICIPATION ELECTION FORM
Being a full-time employee of Swift Energy Company or one of its subsidiaries
(collectively, the “Company”) as of June 1, 2006, I am eligible to participate
in the Company’s Employee Stock Purchase Plan (the Plan”) for the transitional
Plan Year beginning June 1, 2006 and ending on December 31, 2006. I elect as
follows:

     
                    
  TO PARTICIPATE: I wish to purchase that amount of stock that can be purchased
with ___% of my annual base salary (in increments of 1%, up to a maximum of 10%
of annual base salary) by payroll deduction. I hereby authorize my employer to
deduct the percentage of my annual base salary that I specified above from my
payroll check each pay period effective June 1, 2006 and continuing while this
election is in effect.
 
   
                     (Initial)
  I understand and acknowledge that I may only decrease my percentage
contribution during the Plan Year.
 
   
                    
  TO NOT PARTICIPATE: I do not wish to participate in the Plan Year beginning
June 1, 2006 and ending December 31, 2006. I understand that I will not be able
to elect to participate in the Plan until the Plan Year beginning January 1,
2007 and ending December 31, 2007.
 
   
                    
  TO CHANGE PERCENTAGE: I wish to change my current payroll deduction to ___% of
my annual base salary (in increments of 1%, and can only be decreased from the
maximum of 10%).
 
   
                    
  TO TERMINATE: I wish to terminate my participation in the Plan for the Plan
Year beginning June 1, 2006 and ending December 31, 2006, and have all previous
deductions withdrawn from the Plan and paid to me.

             
 
           
 
           
Date
      Employee Signature    
 
           
 
           
 
           
 
      Print Name    

     
                     (Initial)
  Received by Human Resources on the ___day of ___, 2006.


15